             Case 4:21-cv-00264-BRW Document 3 Filed 04/06/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

GARY LEON WEBSTER                                                                        PLAINTIFF
ADC #114018

VS.                                      4:21-cv-00264 BRW

ASTRAZENECA PHARMA                                                                     DEFENDANT

                                                ORDER

          On April 5, 2021, Plaintiff Gary Leon Webster (“Plaintiff”) filed a pro se complaint and a

request to proceed in forma pauperis (“IFP”).1

          The Prison Litigation Reform Act provides that a prisoner cannot proceed in forma

pauperis (“IFP”)

          if the prisoner has on 3 or more prior occasions, while incarcerated or detained in
          any facility, brought an action or appeal in a court of the United States that was
          dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
          which relief may be granted, unless the prisoner is under imminent danger of
          serious physical injury.2

          Before filing this lawsuit on April 5, 2021, Plaintiff filed at least three actions that were

dismissed for failing to state a claim upon which relief may be granted.3 Nevertheless, Plaintiff

may proceed IFP if he falls under the “imminent danger” exception to the three strikes rule.4 The




1
    Doc. Nos. 1-2.
2
    28 U.S.C. § 1915(g).
3
 See Webster v. Does, 3:19-cv-00059-DPM (E.D. Ark.); Webster v. Pigg, 3:19-cv-00060-DPM (E.D.
Ark.); Webster v. Days Inn Motels, Inc., 3:19-cv-00078-DPM (E.D. Ark.).

4
 See 28 U.S.C. § 1915(g) (providing that three strikers should be granted permission to proceed in forma
pauperis if they are “under imminent danger of serious physical injury”).
             Case 4:21-cv-00264-BRW Document 3 Filed 04/06/21 Page 2 of 2




exception applies only if the prisoner is in imminent danger at the time he filed his complaint;

“[a]llegations that the prisoner has faced imminent danger in the past are insufficient.”5

          Plaintiff complains about the funding Astrazeneca received for developing its Covid-19

vaccine and he questions the vaccine’s safety.6 Plaintiff, however, has not alleged facts that

establish imminent danger, and nothing in his pleading otherwise indicates or implies he is in

imminent danger of serious physical injury. Accordingly, Plaintiff’s request to proceed IFP

(Doc. No. 1) is DENIED and this case is DISMISSED due to Plaintiff’s failure to pay the filing

fee. Plaintiff will have thirty (30) days to reopen this case by paying the $402 filing fee in full.

          IT IS SO ORDERED this 6th day of April, 2021.



                                                             Billy Roy Wilson_________________
                                                             UNITED STATES DISTRICT JUDGE




5
    Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998).
6
    Doc. No. 2.
